Citation Nr: 1513547	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

 Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty service from January 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's Veterans Benefits Management System (VBMS) e-folder. 

In April 2013 and June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to afford the Veteran VA examination and opinion.  


FINDING OF FACT

The most probative (competent and credible) evidence of record establishes that the Veteran's cervical spine disability is unrelated to his military service, including in-service cervical strain.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In August 2008, the Veteran was sent a letter from VA satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied discussed the "downstream" disability rating and effective date elements of his claim.  So he has received all required notice concerning his claim.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as his VA treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

As directed by the Board in the April 2013 remand, the RO attempted to obtain any record of treatment from the Durham VA facility that dated from May 2001 to June 2004.  However, an April 2013 VA request from this hospital failed to reveal any such treatment records that pre-dated June 2004.  The Veteran was also provided VA compensation examinations to obtain a medical opinion concerning whether he has a cervical spine disability and, to determine whether it is related to his military service.  In obtaining the most recent medical nexus opinion, there was compliance with the June 2014 remand directive as it relates to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, the Board finds that the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.

With regard to the October 2012 video-conference hearing, the undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  This dialogue led to additional development by the Board as noted in the April 2013 and June 2014 remands.  As the claim has been fully developed, no prejudicial error was committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)).


Service Connection for Cervical Spine Disability

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

The Veteran has the required current diagnosis to account for his complaints of neck pain.  Current diagnoses include cervical ribs and/or congenital findings at C1, and small osteophytes at C5 anteriorly (February 2013); and cervical strain (May 2013 VA examination report). 

In regard to congenital findings at C1 and/or cervical ribs, although a congenital or developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).

Concerning the second element of the Holton/Shedden analysis, evidence of an in-service injury, in May 2000 the Veteran received treatment for neck pain.  He reported that he did some detail lifting the day before.  He was not in acute distress.  He had full range of motion.  The Veteran felt pain when the examiner pressed on the right of C-7 vertebrae.  There was no numbness or tingling of the hands.  There was no reported diagnosis or further treatment for the remainder of service.  The spine and other musculoskeletal was considered normal on the October 2000 examination that was conducted prior to his separation from service.   

The Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether his current cervical spine disability is attributable to his in-service injury in May 2000.  Establishing an injury in service, does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against the claim for service connection for a cervical spine disability.

The record contains VA outpatient records that date from 2004.  VA outpatient records dated in January 2007 show that the Veteran complained of neck pain.  He reported a history of cervical strain in Korea.  He stated that his strain resolved with Motrin and self-traction.  

Private medical records show that the Veteran was referred for chiropractic care.  In August 2008, the physician noted that the Veteran's reported symptoms as well as his physical manifestations.  Examination and diagnostic evaluations were conducted including cervical X-ray.  The diagnostic assessment was DDD at C7 and T1 with associated facet irritation at the same level.  

In December 2008, the Veteran was examined by VA to determine the nature and etiology of a neck disorder found to be present.  X-ray revealed bilateral cervical ribs.  The vertebral body heights and alignment are maintained.  The paravertebral soft tissue was normal.  There were no fractures, listhesis, or arthropathic features.  The examiner concluded that it was less likely than not that the Veteran s current cervical strain was a continuation of the neck pain treated in service.  In providing the rationale, the examiner stated: 

The cervical ribs seen on x-ray which may or may not be symptomatic are a congenital abnormality and would not be caused by military service.  This condition may be contributing to the veteran's neck pain.  No evidence of cervical disk disease on x-ray which might occur with trauma.  The [service medical records] fail to show chronicity of a neck condition.  The [post service] medical records do not show continuity of care for a neck condition.  VAMC-Initial visit documented for a neck condition is 2008, eight to nine years after the one incident of neck pain in service.



Another VA examination was conducted in May 2013.  The Veteran reported that he was struck on the neck by a heavy bag while off-loading a truck in Korea.  The VA physician also concluded that it was less likely than not that the current cervical spine disability (which was diagnosed as cervical strain) was incurred in or caused by military service.  In providing the rationale, this examiner noted that the STRs showed a complaint of cervical pain with no further clinical notes found to indicate any chronic sequelae resulted from that episode.  The examiner also noted that there was no evidence of DDD found on the computerized tomography (CT) scan in January 2013.  

The Board notes that the January 2013 CT scan showed unfused anterior and posterior arches of C1, most likely congenital; disc spaces appear to be well preserved; no definite disc bulges could be found; no neuroforaminal stenosis is noted; small osteophytes are present anteriorly at the C5 vertebra.  The impression was 1) congenital findings involving the C1 vertebra, 2) small osteophytes at C5 anteriorly; and 3) no significant disc bulge or foraminal narrowing at any level.

In June 2014, the Board determined that the May 2013 opinion did not take into consideration or address the X-ray findings of DDD of the cervical spine noted on the August 2008 report from Brandon Taylor, D.C.  The case was remanded for additional commentary.  

In an addendum, a different VA physician, also concluded that the Veteran's neck disability was less likely than not related to his cervical spine strain noted during service.  The physician noted the 2000 examination that was conducted at the time of the injury was considered normal.  Further, at that time,  there was no numbness plus the Veteran had full range of motion of the cervical spine.  It was further noted that a strain is a transient event.  In regard to Dr. Taylor's diagnosis of DDD, the examiner pointed out that a CT is more sensitive than X-ray at detecting bony detail so this may have resulted in the discrepancy of findings.  



Here, the VA compensation examiners readily acknowledged the Veteran sustained a neck injury in service with cervical spine strain, just nonetheless ultimately determined the current diagnosed disabilities were not result of that conceded injury and cervical strain in service.  Hence, the VA compensation examiners did not dispute the notion that there was relevant injury in service, instead, determined that given the fact that the Veteran did not have indication of a chronic disability in service based on the physical manifestations noted during his treatment for cervical strain; the transient nature of strain; and the lack of continuing symptoms following the initial treatment, did not support the notion of delayed-onset of his chronic cervical disabilities.  The VA examiners' opinions, viewed collectively, are highly probative, as they represent the informed conclusions of medical professionals based on a review of the Veteran's medical history, and are supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of a medical opinion based on its detail and persuasiveness, and the clinician's access to a veteran's medical records). Therefore, these opinion carry great weight in the Board's determination.

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to neck problem until approximately the time the Veteran filed his claim in 2008, so for nearly 7 years after his military service ended.  The October 2000 separation examination revealed a normal spine.  VA examination was conducted in 2001 and the Veteran failed to report any ongoing neck problems.  Furthermore, VA outpatient records dated between 2004 and 2007 show that the Veteran had been questioned repeatedly (on several VA preliminary examinations for various ailments) regarding any musculoskeletal problems, however, he failed to report any neck problems until 2007.  The mere fact that there is no documentation of this condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran reported receiving VA emergency care for his neck in 2003; however, as reported above, in April 2013 the RO requested all records of treatment from the Durham VA Medical Center (VAMC).  The records that were received do not contain any records of VA treatment earlier than 2004.  And as noted, there is no mention of neck problems until 2007.  But even assuming that he did receive care at that time, this is 2 years after service discharge, which is still an extended period of time.   

Finally, the Board has also considered the fact that there is no medical opinion in the file refuting the VA examiners' unfavorable opinions.  Because the Veteran is a lay person in the field of medicine, his own unsupported assertion that his diagnosed neck disorders are related to his in-service injury does not constitute competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Further, the Veteran's lay opinion (even if competent) is insufficient to rebut the opinions of licensed, medical professionals.  

Because the Board finds that the Veteran's cervical spine disorder did not first manifest until several years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for cervical spine disability, so in turn the benefit of the 

doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for cervical spine disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


